29 A.3d 312 (2011)
208 N.J. 357
In the Matter of Carole King BOYD, an Attorney at Law (Attorney No. XXXXXXXXX).
D-156 September Term 2010, 068938
Supreme Court of New Jersey.
November 2, 2011.

ORDER
The Supreme Court having ordered CAROLE KING BOYD of MEDINA, TEXAS, who was admitted to the bar of this State in 1985, to comply with the determination of the District XIII Fee Arbitration Committee in District Docket No. XIII-2008-0063F by refunding the sum of $6,086.00 to respondent's client and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And the Court having ordered respondent to comply with the fee arbitration determination and to pay the sanction on a schedule established by this Court and having ordered that respondent be subject to immediate temporary suspension from practice without further notice on report by the Office of Attorney Ethics of her noncompliance;
And the Office of Attorney Ethics having certified to the Court that respondent has failed to comply with the Court's Orders;
And good cause appearing;
*313 It is ORDERED that CAROLE KING BOYD is suspended from the practice of law, effective immediately, pending her full compliance with the Orders of this Court, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys.